Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/07/2022.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitations “by engaging the connector of the first bundle with the connector of the further bundle” as recited in claim 6 lines 7-8 must be shown or the feature(s) canceled from the claim(s).  In view of the Examiner, Applicant’s drawing do not specifically a connector of the first bundle and the connector of the further bundle. Similar issue in claim 13. Appropriate clarification is required.

Therefore, the limitations “wherein said Z-folded web of paper comprises at least a first web divided into sheet products defined between longitudinally separated lines of weakness extending across the first web; and at least a second web divided into sheet products defined between longitudinally separated lines of weakness extending across the second web; wherein the webs are interfolded so that the lines of weakness of the first web are offset from the lines of weakness of the second web in a longitudinal direction of the first web” as recited in claim 8 lines 1-6 must be shown or the feature(s) canceled from the claim(s).  No structure of the second web, the lines of weakness of the first web and the spaced apart lines of weakness of second web are shown in the drawings. Similar issue in claim 14. Appropriate clarification is required.

Therefore, the limitations “so that the lines of weakness of the first web are offset from the lines of weakness of the second web in a longitudinal direction of the first web, wherein a sheet product from only one web is configured to be dispensed at a time,” as recited in claim 8 lines 1-6 must be shown or the feature(s) canceled from the claim(s).

No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 2 recites the limitations “so that the lines of weakness of the first web are offset from the lines of weakness of the second web in a longitudinal direction of the first web, wherein a sheet product from only one web is configured to be dispensed at a time,” as recited in lines 26-28.  It is unclear as what specific configuration of a z-folded paper web comprises wherein a first web and a second web are interfolded comprising offset lines of weakness and a sheet product from only one web is dispensed at a time.  It is in the view the Examiner, a z-folded paper web of the two webs when dispensed would comprise sheet product from the two webs.  It is generally understood and broadly construed that only one z-folded web of paper consisting of both webs is dispensed at a time.
Appropriate Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2,4-7,9 and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kling (WO 2006071148 A1) in view of Ekmefjord (WO 2011149393 A1) and further in view of Skerrett (US 6,213,346).

Referring to claim 2.   Kling discloses a method of loading a dispenser (1; Figure 1) with a Z-folded web of paper (5; accordion-like web of towels; see abstract) having a plurality of longitudinally spaced preformed lines of weakness (perforations in the towels), the method comprising:
inserting a bundle of the Z-folded web of paper (6; Figure 1) in pre-folded form (accordion-like) through a bottom section of the dispenser (bottom section of housing 1as seen in Figure 3), the dispenser (1) comprising a plurality of walls defining a reservoir (walls of housing 1 defining a reservoir) for holding one or more bundles of pre-folded Z-folded web (6), and a dispensing opening (9; Figure 1), the dispenser extending vertically along a longitudinal dimension (extending vertically along a y-axis) and horizontally along a width dimension (extending horizontally along a x-axis);
guiding a leading portion of the Z-folded web (top most sheet of 5) upwardly toward a support roller (19; Figure 4) adjacent a top wall of the dispenser (top wall of housing 1; Figure 4); 
guiding the leading portion of the Z-folded web (top most sheet of 5) over the support roller (19; Figure 4) and downward toward a separation unit (see downward path of web towards rollers 20 and 21; Figure 1 and 4) of the dispenser (1) comprising a first roller (20) and a second roller (21), 
guiding the leading portion of the Z-folded web (top most sheet of 5) between the first roller (20) and the second roller (21); and extending the leading portion of the Z-folded web (top most sheet of 5) through the dispensing opening (9) toward an exterior of the dispenser (exterior of 1).

Kling does not specifically disclose the first roller comprising a first plurality of discs spaced apart from one another, the second roller comprising a second plurality of discs spaced apart from one another, the first plurality of discs being offset in the width dimension with respect to the second plurality of discs.

Ekmefjord discloses a sheet dispenser (2; Figure 1) wherein the first roller (26; Figure 2) comprises a first plurality of discs (discs on 26) spaced apart from one another (see spacing of discs in roller 26; Figure 2), the second roller (28) comprising a second plurality of discs (discs on 28) spaced apart from one another (see spacing of discs in roller 28; Figure 2), the first plurality of discs (discs on 26) being offset in the width dimension with respect to the second plurality of discs (discs on 28), the first plurality of discs (discs on 26) radially overlapping the second plurality of discs so as to define an undulatory path for the Z-folded web (20) in the width dimension (see Figure 2 wherein discs on roller 26 overlap discs on roller 28); 
guiding the leading portion of the Z-folded web (30) between the first plurality of discs (discs on 26) and the second plurality of discs (discs on 28); and 
extending the leading portion of the Z-folded web (20) through the dispensing opening (14) toward an exterior of the dispenser (exterior 2).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kling to have included the first and second rollers of Kling as comprising a plurality of discs which overlap as they are spaced in the width direction as taught by Ekmefjord because frictional engagement of the rollers is increased as the web material is pulled thus preventing excess sheet material from being pulled through the opening.

Kling in view of Ekmefjord do not disclose Z-folded web of paper comprising a first web and a second web wherein the perforations lines are offset.

Skerrett disclose an interfolded dispenser (400; Figure 10) for napkins wherein said Z-folded web of paper (110; Figure 2) comprises at least a first web (120a; Figure 2) divided into sheet products defined between longitudinally separated lines of weakness (126) extending across the first web (120a); and at least a second web (160a) divided into sheet products defined between longitudinally separated lines of weakness (similar to 126) extending across the second web (160a); wherein the webs are interfolded (into a stack; Figure 3) so that the lines of weakness (126, N on web 120a) of the first web are offset from the lines of weakness of the second web (126, N on web 160a) in a longitudinal direction of the first web (see offset perforations lines N in the double ply; Figure 2) 
wherein a sheet product from only one web (web consisting of sheets 128a and 160a as in Figure 3 are dispensed a single dispensing event) is configured to be dispensed at a time.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kling in view of Ekmefjord to have comprised the Z-folded web of paper having a first web and a second web wherein the perforations lines are offset as taught by Skerrett because a double ply Z-folded web of paper would provide a more heavy duty cleaning medium. 

Referring to claims 4,5,11 and 12.   Kling discloses a method of loading a dispenser (1; Figure 1) with a Z-folded web of paper (5; accordion-like web of towels; see abstract) having a plurality of longitudinally spaced preformed lines of weakness (perforations in the towels), the method comprising:
wherein the bundle (6) is the first of at least two bundles of Z-folded web (5) in the reservoir of the dispenser (disposed in the interior of housing 1), and wherein each of the at least two bundles (top and bottom bundles 6; Figure 1) has a connector (7) on an end face thereof configured to attach a respective bundle (6) to an adjacent bundle (bottom bundle 6 is attached to the top bundle 6 by member 7 as shown in Figure 1), the method further comprising: 
inserting a further bundle (bottom bundle 6) of Z-folded web in pre-folded form (5; accordion-like web of towels; see abstract) through the bottom section of the dispenser (bottom section of dispenser 1); and connecting the first bundle (top bundle 6) and the further bundle (bottom bundle 6) to one another by engaging the connector (7) of the further bundle with the first bundle (Page 14, lines 15-20).

Regarding claim 6 and 13, … and connecting the first bundle (top bundle 6; Figure 1) and the further bundle (bottom bundle 6) to one another by engaging the connector of the first bundle (panel body surface of the bottom most panel of the top bundle 6) with the connector (connector 7) of the further bundle (bottom bundle 6).

Referring to claim 7.   Kling discloses a method of loading a dispenser (1; Figure 1) with a Z-folded web of paper (5; accordion-like web of towels; see abstract) having a plurality of longitudinally spaced preformed lines of weakness (perforations in the towels), the method comprising:
further comprising exerting a pulling force (exiting web panel 5 is pulled by a user; page 9 lines 6-7 and 11-12) on the leading portion of the Z-folded web (5) through the dispensing opening (9; Figure 1), the pulling force being effective to separate an individual sheet of paper from a remainder of the Z-folded web (pulled by a user; page 9 lines 6-7 and 11-12).

Referring to claim 9.   Kling discloses a method of refilling a dispenser (1; Figure 1) with a pre-folded refill bundle of a Z-folded web of paper (5; accordion-like web of towels; see abstract) having a plurality of longitudinally spaced preformed lines of weakness (perforations in the towels), the method comprising:
inserting the refill bundle of the Z-folded web of paper (6; Figure 1) through a bottom section of the dispenser (bottom section of housing 1as seen in Figure 3),
comprising a plurality of walls defining a reservoir (walls of housing 1 defining a reservoir) for holding one or more pre-folded bundles of Z-folded web (6), and a dispensing opening (9; Figure 1), the dispenser extending vertically along a longitudinal dimension (extending vertically along a y-axis) and horizontally along a width dimension (extending horizontally along a x-axis); and 
connecting the refill bundle (bottom bundle 6; Figure 1) of the Z-folded web of paper (5) to an existing bundle (top bundle 6; Figure 1) of a Z- folded web of paper (5) already in the reservoir (interior of housing 1), wherein the existing bundle (top bundle 6; Figure 1) has:
a portion (top panel of top bundle 6) guided upwardly over a support roller (19; Figure 4) adjacent a top wall (top wall of housing 1) of the dispenser (1) and downward to a separation unit (rollers 20 and 21; Figure 4) of the dispenser comprising a first roller (20) and a second roller (21),
the portion (top panel of top bundle 6) being guided between the first roller (roller 26) and the second roller (roller 28) so that the portion (top panel of top bundle 6) has an undulatory path (see path in Figure 1) in the width dimension, and extended through the dispensing opening (9; Figure 1) toward an exterior of the dispenser (dispenser 1), 
wherein, upon connecting, a leading portion (top panel of top bundle 6) of the refill bundle (bottom bundle 6) is configured to be: 
guided upwardly (see path of 5; Figure 1) toward the support roller (19) adjacent the top wall (top wall of 1) of the dispenser (1); guided over the support roller (19) and downward toward the separation unit (rollers 20 and 21) of the dispenser (1); guided between the first plurality of discs and the second plurality of discs to thereby cause the first roller and the second roller to rotate; and extended through the dispensing opening toward an exterior of the dispenser.

Kling does not specifically disclose the first roller comprising a first plurality of discs spaced apart from one another, the second roller comprising a second plurality of discs spaced apart from one another, the first plurality of discs being offset in the width dimension with respect to the second plurality of discs.

Ekmefjord discloses a sheet dispenser (2; Figure 1) wherein the first roller (26; Figure 2) comprises a first plurality of discs (discs on 26) spaced apart from one another (see spacing of discs in roller 26; Figure 2), the second roller (28) comprising a second plurality of discs (discs on 28) spaced apart from one another (see spacing of discs in roller 28; Figure 2), the first plurality of discs (discs on 26) being offset in the width dimension with respect to the second plurality of discs (discs on 28), the first plurality of discs (discs on 26) radially overlapping the second plurality of discs 
the portion (32) being guided between the first roller (roller 26) and the second roller (roller 28) so that the portion (32) has an undulatory path in the width dimension (see path of panel 30; Figure 2), and 
…guided between the first plurality of discs (discs on 26) and the second plurality of discs (discs on 28) to thereby cause the first roller (26) and the second roller (28) to rotate.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kling to have included the first and second rollers of Kling as comprising a plurality of discs which overlap as they are spaced in the width direction as taught by Ekmefjord because frictional engagement of the rollers is increased as the web material is pulled thus preventing excess sheet material from being pulled through the opening.

Kling in view of Ekmefjord do not disclose Z-folded web of paper comprising a first web and a second web wherein the perforations lines are offset.

Skerrett disclose an interfolded dispenser (400; Figure 10) for napkins wherein said Z-folded web of paper (110; Figure 2) comprises at least a first web (120a; Figure 2) divided into sheet products defined between longitudinally separated lines of weakness (126) extending across the first web (120a); and at least a second web (160a) divided into sheet products defined between longitudinally separated lines of weakness (similar to 126) extending across the second web (160a); wherein the webs are interfolded (into a stack; Figure 3) so that the lines of weakness (126, N on web 120a) of the first web are offset from the lines of weakness of the second web (126, N on web 160a) in a longitudinal direction of the first web (see offset perforations lines N in the double ply; Figure 2) 
wherein a sheet product from only one web (web consisting of sheets 128a and 160a as in Figure 3 are dispensed a single dispensing event) is configured to be dispensed at a time.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kling in view of Ekmefjord to have comprised the Z-folded web of paper having a first web and a second web wherein the perforations lines are offset as taught by Skerrett because a double ply Z-folded web of paper would provide a more heavy duty cleaning medium. 

Claims 3 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kling (WO 2006071148 A1) in view of Ekmefjord (WO 2011149393 A1) in view of Skerrett (US 6,213,346) and further in view of Bloch (US 5,061,232).

Referring to claims 3 and 10.   Kling in view of Ekmefjord and Skerrett disclose a method of loading a dispenser (1; Figure 1) with a Z-folded web of paper comprising a first and second rollers have a plurality of discs spaced apart,
a wherein guiding the leading portion of the Z-folded web (5; accordion-like web of towels; see abstract; Kling) between the first plurality of discs (discs of 26) and the second plurality of discs (discs of 28) includes guiding the leading portion of the Z-folded web between the first plurality of discs and the second plurality of discs (see Figure 2; Ekmefjord) having a radial overlap (see overlap of discs in Figure 2; Ekmefjord).
Kling in view of Ekmefjord and Skerrett do not disclose wherein the radial overlap is in the range of about 2 to about 40 mm.
Bloch discloses a paper dispensing apparatus (Figure 1) wherein the first plurality of discs (30F; Figure 2) and the second plurality of discs (30R; Figure 2) have a radial overlap (overlapping an opposing knuckle by 0.055 inches (about 1.397 mm); Col. 7 line 63).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kling in view of Ekmefjord and Skerrett to have comprised the radial overlap of the discs as being 1.397 mm as taught by Bloch because the frictional engagement of the rollers is increased by the overlap as the web material is pulled thus preventing excess sheet material from being pulled through the opening.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teaching Kling in view of Ekmefjord, Skerrett and Bloch to have included the overlap of the discs as being specifically in the range of 2 mm to about 40 mm, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. See modified rejections above, now including all newly amended limitations.
Applicant’s arguments regarding the drawings pertaining to the first roller and the second roller as not being shown are moot in view of Applicant’s response.
Applicant further argues the drawings objections “by engaging the connector of the first bundle with the connector of the further bundle” are shown in Figure 4 indicated by the “connection means 13”.  In view of the Examiner, the drawing show “a connecting means 13” however, the drawings do not specifically show “the connector of the first bundle” with “the connector of the further bundle” as specifically recited in claim 6 lines 7-8.  Thus, the outstanding drawings objection as maintained. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims, in the instant case, the missing elements are necessary for the proper understanding of the invention in view of the Office.
Applicant may contact the Examiner to expedite examination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651